Title: To Thomas Jefferson from Matthew C. Groves, 2 August 1802
From: Groves, Matthew C.
To: Jefferson, Thomas


          
            Dr. Sir
            Boston August 2nd 1802
          
          the purport of this letter is to inform your excellency, that the Subscriber sails from this port in a day or two for Alexandria, for the purpose of takeing out a patent for a machine for the purpose of discovering the longitude at sea—I wish I may be so happy as to see your excellency at the New City. I rest assured that after a little Conversation your excellency woud be persuaded of the great probabillity of my succeeding in this business; and if I am right, of which I rest positively assur’d, the next object nearest my heart wou’d be, to bring it forward under the auspicious of the president of the united States. to gain this favour woud be Contrary to my own wishes, unless the principle was founded upon so broad a bottom, as to support itself while god is pleas’d to uphold the Course of Nature.
          I shall not trouble your excellency concerning my sufferings while engagd. in this pursuit, one Circumstance excepted, which I feel bound in duty to clear up—
          Viz when I was carried to the town of Andover, the Massachusetts bedlam, in Eighty Nine, after some days, my scatterd Ideas began Again to Collect to one Center. in stooping to wash my face, I coud not again raise myself erect, the prodigious weight in my head was such, that I was under Necessity of Supporting my head with both my hands, in order to raise myself up again. from this circumstance, I Concluded that the brains of madmen were either hard or heavy; In three or four days this oppression went off: In other after attemps similar to the former in pursuit of this favourite object, when at any time without Sleep for five or six days and nights, whenever I found this [litious?] oppression Collect upon my head. my god Sir what must be done in so terrible a Crisis, the terror of bedlam became so visibly terrible to me, without any prospect if Confind there again, of ever being liberated: my situation I Conceald upon these occations, and of two evils I chose the least, by Counteracting one evil with another. I had recourse to laudlum sometimes this wou’d help me, and when it did not, I had recourse without any particular choice, to every thing upon those temperary occations which had any tendency to stupify, and what yet made me peculiarly unfortunate in this situation, was the irritation upon my nerves was such that I cou’d not stop one moment in one place. I had to walk while my limbs wou’d perform their office—When I was obliged to give up my long services in the town for twenty four years. Cou’d not protect me from being thought intemperate, by such as were not acquainted with my painfull situation—I presume Sir, shou’d I not be so happy as to see your excellency, that Mr. Maddison will meet a man who wears but little marks of intemperance. No more Dr. Sir but remain with sincerity and Esteem your Excellency’s Humble Servant
          
            Matthew C. Groves
          
          
            P.S. the few here Sir, to whom my situation is known, believe me to be engaged in fruitless pursuit; the people in this place have so little Idea of things of this Nature, that seven out of eight of them woud never know I really believe, that there ever was such a body as the sun, if they were not scorch’d with his rays; In Washington I flatter myself I shall be treated with more delicacy—I remain as above—
            M. C. GROVES
          
        